Citation Nr: 0811479	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  03-22 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2003 and September 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The veteran was afforded a Board hearing, presided over by 
the undersigned, in February 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was granted service connection for PTSD, with a 
30 percent disability rating, in March 2003.  The veteran's 
most recent VA examination was afforded in April 2005.  
During the veteran's February 2008 Board hearing, he 
testified that his service-connected PTSD symptoms were 
worsening.  According to the veteran, he has been 
experiencing symptoms such as depression, panic attacks, 
sleep disorders, and memory loss.  He also stated that his 
medications have been adjusted.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  

Because the veteran has asserted that his service-connected 
disability has worsened since his last examination, he should 
be afforded another VA evaluation, in accordance with VA's 
duty to assist, in order to determine the nature and extent 
of his service-connected PTSD.  See Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).  The examiner should indicate a 
complete review of the veteran's claims file.  

Moreover, the veteran testified that he is currently 
receiving VA treatment for his PTSD.  The Board also notes 
that, when reference is made to pertinent medical records, VA 
is on notice of their existence and has a duty to assist the 
veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).   Therefore, the RO should obtain the 
veteran's VA treatment records, from the Cleveland VAMC, from 
2006 to the present.

Further, during the veteran's February 2008 hearing, his 
representative stated that a VA progress note dated September 
2, 2005, provided a positive nexus opinion regarding the 
veteran's left knee condition.  However, the Board has been 
unable to locate any such record within the veteran's claims 
file.  On remand, the RO should obtain a copy of the VA 
progress note in question, if available.  If this record does 
not exist or is otherwise unavailable, that should be noted 
and associated with the veteran's claims file.  Any other 
indicated development should also be undertaken.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should take appropriate 
steps to obtain the veteran's Cleveland 
VAMC treatment records from 2006 to the 
present.  If any records are 
unavailable, that information should be 
noted and associated with the veteran's 
claims file.

2.  After receiving the above medical 
records, to the extent available, 
schedule the veteran for a VA psychiatric 
examination to determine the current 
level of severity of his service-
connected PTSD.  The claims folder must 
be made available to the examiner for 
review before the examination.  Detailed 
clinical findings should be reported in 
connection with the evaluation.  The 
examiner should report a full multiaxial 
diagnosis, to include the assignment of a 
global assessment of functioning (GAF) 
score consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) and an explanation as to what 
the assigned score represents.  In 
addition, the examiner should state an 
opinion as to the degree of occupational 
and social impairment caused by the 
veteran's service-connected PTSD.

3.  The RO/AMC should also take 
appropriate steps to obtain the VA 
progress note to which the veteran's 
representative referred during the 
veteran's February 2008 Board video 
hearing, dated September 2, 2005 
(presumably from the Cleveland VAMC).  
If this record is unavailable, that 
information should be noted and 
associated with the veteran's claims 
file.  Upon receipt of that record, the 
RO/AMC should undertake any other 
indicated development, if appropriate, 
to include obtaining a medical opinion 
in this case on the left knee issue if 
deemed necessary.

4.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If the issues remain 
denied, the veteran should be provided 
with a supplemental statement of the case 
as to the issues on appeal, and afforded 
a reasonable period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



